DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. [US 2018/0149969 A1].

Regarding claims 1, 19 and 20, Sato et al. discloses a shaping system (Fig. 1) / method (Fig. 2) comprising: 
a spatial light modulator (Figs. 4, 7, 9 item 63); 
a radiation source (62) configured to illuminate the spatial light modulator (63) with actinic radiation (as shown in Figs. 1, 4, 7 and 9); 
a beam splitter (paragraph [0045]) configured to receive actinic radiation from the spatial light modulator (63) and emit a first image of the spatial light modulator and a second image of the spatial light modulator (Figs. 4, 7, 9); 
a beam combiner (67) configured to receive the first image and the second image and emit a combined image that includes: the first image; and the second image is offset from the first image (as shown in Fig. 7, see also paragraphs [0049]-[0053]); and 
a projection system (64) configured to receive the combined image and illuminate formable material (paragraph [0019]) between a template (8) and a substrate (11) with a projected image at a plane of the formable material (as shown in Figs. 1, 4, 7 and 9).

Regarding claims 2 and 3, Sato et al. discloses wherein: the spatial light modulator has a plurality of modulation elements; a modulation element pitch is a shortest distance between neighboring modulation elements among the plurality of modulation elements; the projected image includes: a first projected image of the spatial light modulator having a first pitch that is shortest distance between images of neighboring modulation elements in the first projected image at the plane of the formable material; a second projected image of the spatial light modulator having a second pitch that is shortest distance between images of neighboring modulation elements in the second projected image at the plane of the formable material; wherein the first projected image is offset from the second projected image by half of the first pitch, wherein a percent difference between the first pitch and the second pitch is less than 3% (paragraphs [0041]-[0048], [0074]).

Regarding claim 4, Sato et al. discloses further comprises: a tilted window that controls the offset of the second image relative to the first image (paragraphs [0049]-[0053]).

Regarding claim 5, Sato et al. discloses further comprises: one or more mirrors arranged to guide the second image to the beam combiner such that the second image is offset from the first image at the beam combiner (as shown in Figs. 1, 4, 7 and 9).

Regarding claim 6, Sato et al. discloses wherein the spatial light modulator is: a digital micromirror device (DMD); a liquid crystal on silicon (LCoS) device; or a liquid crystal display (LCD) (paragraph [0035]).

Regarding claim 7 and 8, Sato et al. discloses wherein: the beam splitter is a first surface of an optical component; and the beam combiner is a second surface of the optical component, wherein the optical component includes a plurality of surfaces which guide the second image to the second surface such that the second image is offset from the first surface at the second surface (as shown in Fig. 7).

Regarding claim 9, Sato et al. discloses wherein: the beam splitter is a polarizing beam splitter; and the beam combiner is a polarization beam combiner (paragraph [0078]).

Regarding claim 10, Sato et al. discloses wherein the beam splitter is a cube beam splitter or a plate beam splitter (as shown in Fig. 7).

Regarding claim 12, Sato et al. discloses further comprising: a template chuck configured to hold the template; a substrate chuck configured to hold the substrate; a dispensing system configured to dispense the formable material onto the substrate; a positioning system configured to bring the template into contact with formable material; a second actinic radiation source configured to supply additional actinic radiation to the formable material between the template and the substrate to cure the formable material (as shown in Fig. 1).

Regarding claim 13, Sato et al. discloses further comprising: one or more optical components between the beam splitter and the beam combiner; and wherein the one or more optical components adjust a first set of optical properties at the plane of the formable material of the first image to be different than a second set of optical properties at the plane of the formable material of the second image (as shown in Figs. 1, 4, 7 and 9).

Regarding claim 14, Sato et al. discloses wherein: the first set of the optical properties includes a first distance between a focal plane of the first image and the plane of the formable material; the second set of the optical properties includes a second distance between a focal plane of the second image and the plane of the formable material; and first distance is different from the second distance (as shown in Figs. 1, 4, 7 and 9).

Regarding claim 15, Sato et al. discloses wherein: the first set of the optical properties includes a first position of the first image at the plane of the formable material; the second set of the optical properties includes a second position of the second image at the plane of the formable material; and a difference between the first position and the second position is a projected lateral beam displacement (paragraphs [0049]-[0053]).

Regarding claims 16 and 17, Sato et al. discloses wherein: the first set of the optical properties includes a first projected pitch between the images of modulation elements in the first image at the plane of the formable material; the second set of the optical properties includes a second projected pitch between the images of modulation elements in the second image at the plane of the formable material; and a percent difference between the first projected pitch and the second projected pitch is less than 3%, wherein: the first set of the optical properties includes: a first average distance of a focal plane of the first image from the plane of the formable material; and a first size of the first image at the plane of the formable material; the second set of the optical properties includes: a second average distance of a focal plane of the second image from the plane of the formable material; and a second size of the second image at the plane of the formable material; the first average distance is greater than the second average distance; and the first size is less than the second size (paragraphs [0041]-[0048], [0074]).

Regarding claim 18, Sato et al. discloses wherein the one or more optical components includes an aperture which reduces a size of the first image (as shown in Figs. 1, 4, 7 and 9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882